mo ODO OH NDB WNW BR WD PB HY

Nn NY NY NY NY NY DB H&S HB Be ew He we Ww Ln Ln LL
NAF YB NH = DO we NAY DA WD BR DH DP

Case 9:91-cr-NNNR9-APG-NLIK Docitiment 12. Filed 04/07/91 Pane 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case Nos. 2:21-cr-00089-APG-NJK;
2:05-cr-000185-J CM-LRL; 2:05-cr-
Plaintiff, 00084-JCM-LRL
v.
Order granting stipulation and
Joseph Nocedal, transferring cases

Defendant.

 

 

 

 

Based on the stipulation of counsel, the Court finds that good cause exists
to transfer case nos. 2:05-cr-00185-JCM-LRL and 2:05-cr-00084-JCM-LRL to
Judge Gordon so that they may be resolved via a global plea agreement in case
no. 2:21-cr-00089-APG-NJK

DATED: April _*_, 2021.

 

Andrew P. Gordon
United States District Judge

 
